Citation Nr: 1414938	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include a rash on the face, hands, and feet. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to January 1984.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2006 rating decision issued by the Regional Office (RO) in Waco, Texas.

In a June 2009 decision and remand, the Board reopened and remanded the claim for further development, and in a March 2010 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In October 2010, the parties entered into a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision to deny entitlement to service connection for a skin disorder.  The JMR was implemented by the Court in an October 2010 order.  The case was returned to the Board in May 2011, where it was remanded for further development consistent with the JMR. 

In addition to the paper claims file, there is a Virtual VA claims file.  A review of the documents in such file reveals VA medical records from August 2003 through November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

A hearing was held by an Acting Veterans Law Judge that has since retired.  On November 21, 2013, the Veteran was sent a letter providing him the opportunity to have an additional hearing with the Board.  The Veteran was notified that if he did not respond within 30 days, that would be considered a refusal of that opportunity.  No response was received; the Board finds that no additional hearing need be provided.  See 38 C.F.R. §§ 20.700, 20.707 (2013)

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Further development is again required to obtain compliance with a prior remand, obtain missing records, and obtain an adequate etiological opinion.  In the October 2010 JMR, the parties agreed that the Board failed to adequately explain how VA fulfilled its duty to assist, particularly in regard to obtaining certain records previously identified by the Veteran.  Accordingly, in May 2011, the Board remanded the claim to the RO to "directly request from the Department of the Army any and all VA treatment records pertaining to the Veteran's care, dated between November 1987 and December 1987."  This unusual request was directed based on a VA medical center informing the RO that the VA records it was requesting had been archived with the Army.  Since then, the RO has made two requests for the VA records but neither appears to have directly contacted the Army.  

Additionally, remand is required to attempt to obtain service treatment records. In his February 2008 VA Form 9, the Veteran stated that while in Panama he had been hospitalized in "Coco Solo or in the Pacific side."  The Veteran's representative noted that this was an Army clinic and that inpatient clinical records are stored separately from a veteran's regular service treatment records.  VA has not yet attempted to obtain these records.  

Furthermore, in a January 2014 appellate brief, the Veteran's representative indicated that in August 2013, the Veteran submitted a declaration from his brother.  No statement from the Veteran's brother, however, is of record.  The Veteran should be requested to provide the statement.

Moreover, the September 2009 VA examiner's opinion incorrectly stated that a June 1988 skin condition was noted as taking place during active service, even though the Veteran was discharged in January 1984.  Thus, an addendum opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repository, including the NPRC and the Department of the Army, and request any and all VA treatment records pertaining to the Veteran's care, dated between November 1987 and December 1987.  Also request the Veteran's inpatient treatment records from service in Panama. All correspondence relating to the requests must be documented and included in the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran's Army reserve unit and attempt to obtain any and all records associated with his reserve service. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Notify the Veteran that the declaration he submitted from his brother is not associated with the claims file, and request that he resubmit the declaration.  

4. After any additional records are associated with the claims file, forward the entire claims file to the examiner who prepared the September 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide each diagnosed skin disorder.  Then, for each separately diagnosed skin disorder, provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) the disorder is related to service.  In rendering an opinion, the examiner should note that the Veteran's dates of active service were from June 1982 to January 1984.

5. After the development requested has been completed, review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once. 

6. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



